               Case 3:17-cv-08082-JJT Document 158 Filed 01/30/19 Page 1 of 6



 1 Allison C. Worden (SBN 211104)
   Max E. Halpern (SBN 305097)
 2
   GOMEZ TRIAL ATTORNEYS
 3 655 W. Broadway, Suite 1700
   San Diego, California 92101
 4
   Tel: (619) 237-3490/Fax: (619) 237-3496
 5
 6 Attorneys for Plaintiff
 7 Christine Cameron
 8
 9                       IN THE UNITED STATES DISTRICT COURT
10                             FOR THE DISTRICT OF ARIZONA
11
12 Christine Cameron,                          )   Case No.: 3:17-cv-08082-JJT
                                               )
13                       Plaintiff,            )   PLAINTIFF CHRISTINE
14                                             )   CAMERON’S MOTION TO
     vs.                                       )   PRECLUDE TESTIMONY FROM
15                                             )   DEFENSE EXPERT NANCY
16 Lowes Home Centers, Inc.; and Does 1        )   MICHALSKI
   through 35, inclusive,                      )
17                                             )
18                       Defendants.           )
                                               )
19
20
21
22
23
24
25
26
27
28
     3:17-cv-08082-JJT                                      PLAINTIFF’S MOTION TO PRECLUDE TESTIMONY
                                                                FROM DEFENSE EXPERT NANCY MICHALSKI
               Case 3:17-cv-08082-JJT Document 158 Filed 01/30/19 Page 2 of 6



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2           Plaintiff Christine Cameron (“Plaintiff”) respectfully submits this memorandum of
 3 points and authorities in support of her motion to preclude testimony from Defendant
 4 Lowe’s expert vocational rehabilitation witness Nancy Michalski.
 5           This motion is based upon the grounds that Nancy Michalski’s (“Michalski”)
 6 expert report and testimony is not allowed under Arizona’s collateral source rule that
 7 allows a Plaintiff to claim and recover full amount of medical expense for which she was
 8 charged, without any reductions for amounts written off by healthcare providers or
 9 insurance company rates. Michalski attempts to offer disallowed testimony that the
10 amounts charged by Plaintiff’s medical providers should be reduced based on amounts
11 that are written off by healthcare provider or medical insurance carriers. (Declaration of
12 Max E. Halpern, ¶ 2, Exh. 1)
13                                       INTRODUCTION
14           Defendant Lowe’s Home Centers, LLC (“Lowe’s”) displays and sells boxes of
15 flooring tile weighing approximately 60 pounds. Lowe’s owes a duty of care to its
16 customers to safely merchandise its products for customer to safely access. A single box
17 of flooring tile stacked on its narrow 3-inch “edge side,” rather than its stable “flat side,”
18 is highly susceptible to falling from displays. On February 3, 2016, an improperly
19 stacked single box of flooring tile, unsafely merchandised alone on its 3-inch edge-side,
20 fell from the display, crushing Plaintiff’s left foot. Plaintiff was transported to the
21 hospital via ambulance. Since the incident, Ms. Cameron has been diagnosed with
22 Complex Regional Pain Syndrome (“CRPS”).
23           Due to Ms. Cameron’s debilitating and severe injury and medical condition of
24 CRPS, she has undergone a panoply of medical treatment by several medical providers.
25 A part of Ms. Cameron’s claim in this case are the medical bills and charges she has
26 incurred from her medical providers – her economic loss of past medical bills.
27 ///
28 ///
     3:17-cv-08082-JJT                          -1-            PLAINTIFF’S MOTION TO PRECLUDE TESTIMONY
                                                                   FROM DEFENSE EXPERT NANCY MICHALSKI
               Case 3:17-cv-08082-JJT Document 158 Filed 01/30/19 Page 3 of 6



 1                                    FACTUAL BACKGROUND
 2           Following the parties’ stipulation on October 25, 2018, this Court issued a Jury
 3 Trial Preparation and Scheduling Order setting the deadline to file Daubert motions in
 4 this matter to January 30, 2019. [Dkt. No. 124]
 5           Defendant Lowe’s Expert Nancy Michalski was designated to testify about
 6 “medical billing charges.” In reviewing Michalski’s expert report – she attempts to offer
 7 evidence that violates Arizona’s collateral source rule. Namely, Michalski attempts to
 8 improperly present medical billing prices that have been reduced for amounts written off
 9 by healthcare providers or health insurance company rates. As discussed and cited
10 below, this testimony is disallowed under Arizona law, and should not be allowed in this
11 case.
12                              THE DAUBERT LEGAL STANDARD
13 A.        Federal Rule of Evidence 702
14           The admissibility of expert testimony is governed by Federal Rule of Evidence
15 702, which provides:
16           A witness who is qualified as an expert by knowledge, skill, experience, training,
17           or education may testify in the form of an opinion or otherwise if:
18           (a)     the expert’s scientific, technical, or other specialized knowledge will help
19                   the trier of fact to understand the evidence or to determine a fact in issue;
20           (b)     the testimony is based on sufficient facts or data;
21           (c)     the testimony is the product of reliable principles and methods; and
22           (d)     the expert has reliably applied the principles and methods to the facts of the
23                   case.
24 B.        Daubert Standard
25           Before permitting expert testimony, courts must perform three independent
26 inquiries: (1) whether the expert witness is appropriately qualified; (2) whether the
27 expert’s testimony is relevant; and (3) whether the expert’s testimony is reliable. See
28 Fed. R. Evid. 702; Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993)
     3:17-cv-08082-JJT                             -2-            PLAINTIFF’S MOTION TO PRECLUDE TESTIMONY
                                                                      FROM DEFENSE EXPERT NANCY MICHALSKI
               Case 3:17-cv-08082-JJT Document 158 Filed 01/30/19 Page 4 of 6



 1 (“Daubert”). The party proposing the expert witness bears the burden of establishing the
 2 expert’s admissibility by the preponderance of the evidence standard. See Fed. R. Evid.
 3 702 advisory committee’s note (2000).
 4           As Daubert explained, this Court must “ensure that any and all scientific testimony
 5 or evidence admitted is not only relevant, but reliable.” Daubert, 509 U.S. at 589. The
 6 Court must also “make certain that an expert whether basing testimony upon professional
 7 studies or personal experience, employs in the courtroom the same level of intellectual
 8 rigor that characterizes the practice of an expert in the relevant field.” Kumho Tire Co. v.
 9 Carmichael, 526 U.S. 137, 152 (1999). Rule 702 empowers the Court with an important
10 “gate-keeping” function to exclude expert testimony that fails to meet one of the
11 threshold requirements. Mukhtar v. Cal. State Univ., Hayward, 299 F.3d 1053, 1063
12 (9th Cir. 2002).
13           First, the expert must be qualified by knowledge, skill, experience, training or
14 education. Fed. R. Evid. 702. In determining whether a proposed expert is qualified,
15 courts consider “the expert’s particular expertise, and the subject of his testimony.”
16 Kumho Tire, 526 U.S. at 147; see also LuMetta v. United States Robotics, Inc., 824 F.2d
17 768, 771 (9th Cir.1987) (holding trial court properly excluded expert testimony where
18 expert was found to have only limited knowledge of the specific area in which their
19 testimony was offered).
20           Second, the expert testimony must be relevant. Relevance means that the evidence
21 will assist the trier of fact to understand or determine a fact in issue.” Primiano v. Cook,
22 598 F.3d 558, 564 (9th Cir. 2010) (explaining that “[e]xpert opinion testimony is relevant
23 if the knowledge underlying it has a valid connection to the pertinent injury”). The
24 expert testimony must give the fact finder “appreciable help” to an issue in the case. See
25 United States v. Gwaltney, 790 F.2d 1378, 1381 (9th Cir. 1986).
26           Third, the expert’s testimony must be reliable, i.e., the expert’s testimony reflects
27 scientific knowledge, the findings are derived by the scientific method, and the work
28 product amounts to “good science.” Daubert v. Merrell Dow Pharms., 43 F.3d 1311,
     3:17-cv-08082-JJT                           -3-            PLAINTIFF’S MOTION TO PRECLUDE TESTIMONY
                                                                    FROM DEFENSE EXPERT NANCY MICHALSKI
               Case 3:17-cv-08082-JJT Document 158 Filed 01/30/19 Page 5 of 6



 1 1315 (9th Cir. 1995) (“Daubert II”) (citation and quotations omitted). Scientific
 2 evidence is reliable “if the principles and methodology used by an expert are grounded in
 3 the methods of science.” Clausen v. M/V New Carissa, 339 F.3d 1049, 1056 (9th Cir.
 4 2003). In determining reliability, the focus is on the principles and methodology, not on
 5 the conclusions that [the experts] generate. Daubert, 509 U.S. at 594 – 95.
 6                                      LEGAL ARGUMENT
 7 A.        Nancy Michalski’s Expert Report and Opinion Reducing Plaintiff’s Medical
             Bills is Neither Relevant Nor Allowed under Arizona Law
 8
 9           Under the Erie rule, in a matter pending in federal court under diversity
10 jurisdiction, matters that are substantive are governed by the residing state law. Erie R.
11 Co. v. Tompkins (1938) 304 U.S. 64. Federal courts determining whether proffered
12 expert testimony must consider the governing substantive tort standards. See Daubert v.
13 Merrell Down Pharmaceuticals, Inc. (Daubert II) 43 F.3d 1311, 1319-1321 (9th Cir.
14 1985).
15           Under Arizona law, plaintiffs are entitled to claim and recover the full amount of
16 reasonable medical expenses that they are charged, without any reduction for the amounts
17 apparently written off by healthcare providers pursuant to contractually agreed-upon rates
18 with medical insurance carriers. Lopez v. Safeway Stores, Inc., 212 Ariz. 198, 207
19 (Ct. App. Div. 2 2006) This rule – that evidence of amounts medical insurance carriers
20 may pay for medical services is not allowed to be admitted at trial – stems from
21 Arizona’s collateral source rule. Id. at 202. The collateral source rule requires that
22 “payments made to or benefits conferred on the injured party from other sources are not
23 credited against the tortfeasor's liability, although they cover all or a part of the harm for
24 which the tortfeasor is liable.” Ibid. The Lopez court held, and remains the law,
25               Therefore, we hold that Lopez was entitled to claim and recover the
                 full amount of her reasonable medical expenses for which she was
26
                 charged, without any reduction for the amounts apparently written
27               off by her healthcare providers pursuant to contractually agreed-upon
                 rates with her medical insurance carriers.
28
     3:17-cv-08082-JJT                           -4-           PLAINTIFF’S MOTION TO PRECLUDE TESTIMONY
                                                                   FROM DEFENSE EXPERT NANCY MICHALSKI
               Case 3:17-cv-08082-JJT Document 158 Filed 01/30/19 Page 6 of 6



 1           Here, Defendant Lowe’s expert witness Michalski attempts to introduce evidence
 2 of medical billing that has been reduced based on “written off by healthcare providers
 3 pursuant to contractually agreed-upon rates with medical insurance carriers.” This type
 4 of evidence is not allowed under Arizona law and violates the collateral source rule.
 5 Only the medical billing that Plaintiff Chris Cameron was charged – or is charged for this
 6 type of medical treatment – not rates based on reductions pursuant to insurance contracts
 7 – are admissible.
 8           This Court must exclude Michalski from testifying about medical billing rates that
 9 are reduced under medical insurance contracts or lowered due to insurance carrier
10 agreements. Arizona’s collateral source rules solely allows presentation of charged rates.
11 B.        Nancy Michalski Has Not Supplemented her Expert Report at Anytime
12           Notably, Nancy Michalski has not supplemented her expert report at any time
13 despite receipt of additional medical billing subsequent to her report. Michalski must not
14 be permitted to provide any supplemental opinions not timely provided to Plaintiff’s
15 counsel. Federal Rule of Civil Procedure 26(e).
16                                         CONCLUSION
17           For the foregoing reasons, Plaintiff Christine Cameron respectfully requests that
18 the Court preclude any testimony from the Defendant Lowe’s expert witness Nancy
19 Michalski in this case.
20
21 DATED: January 30, 2019                                GOMEZ TRIAL ATTORNEYS
22
23                                                        By:     s/Max E. Halpern
24                                                                Allison C. Worden
                                                                  Max E. Halpern
25                                                                Attorneys for Plaintiff
26                                                                Christine Cameron

27
28
     3:17-cv-08082-JJT                          -5-             PLAINTIFF’S MOTION TO PRECLUDE TESTIMONY
                                                                    FROM DEFENSE EXPERT NANCY MICHALSKI
